DETAILED ACTION
Claims 1-10 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/12/2021 has been entered.  Claims 1-10 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 4/16/2021.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1 is directed to a method of stripping tin by providing a stripping solution as claimed, immersing a tin object into said solution, and collecting wash off solution.  There is no prior art of record that teaches or suggests all of the claimed limitations together.
The closest prior art of record is: Chen in view of Turcotte as relied upon in the previous office action.  However, applicants’ arguments over the .

Response to Arguments
Applicant’s arguments, filed 8/12/2021, regarding the rejections over Chen in view of Turcotte, specifically the considerations of nitric acid vs. glycol, have been fully considered and are persuasive.  The pertinent rejections have been withdrawn. 

Conclusion
Claims 1-10 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICHOLAS A WANG/Primary Examiner, Art Unit 1734